DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-15, and 18-21 are pending.
Claims 6-7 and 16-17 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.

Response to Arguments
Applicant’s argument has been fully considered but it is moot in light of a new ground of rejection.  See discussion below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler et al. (US 20060020309 A1, January 26, 2006) (hereinafter “Altshuler”) in view of Liu et al. (US 20150062573 A1, March 5, 2015) (hereinafter “Liu”) and Schomacker et al. (US 20120179227 A1, July 12, 2012) (hereinafter “Schomacker”) and 
Regarding claims 1, 4, and 14, Altshuler teaches a system (and a method of use) comprising: an electromagnetic radiation (EMR) source (e.g., 210, Fig. 3A) configured to generate an EMR beam and a wavelength in a range of about 1200nm to about 12000nm (e.g., [0023], [0241]); an optic configured to converge the EMR beam to a focal point located within a tissue (e.g., 544, Fig. 9A-9D; 622, Fig. 14A); a beam scanning system configured to scan the focal point within the tissue (e.g., [0257]); a window assembly located down-beam from the optic configured to transmit the EMR beam and cool the tissue when placed in contact with an outer surface of the tissue (e.g., [0261]); and a controller (e.g., 218, Fig. 3A) configured to control the EMR source to generate the EMR beam with a plurality of pulses, wherein at least one pulse of the plurality of pulses has a pulse duration that is no less than about 100 microseconds (e.g., [0241]).
Altshuler also teaches a system (and a method of use), wherein the numerical aperture can be adjusted to achieve the desired treatment.  See, e.g., [0323], [0394].  Altshuler also teaches pre-cooling of patient’s skin before irradiation.  See, e.g., [0393].
Altshuler teaches depth-adjustable convergent beams that may be cone-shaped.  See, e.g., [0150] (“… the islets can be variously-shaped volumes extending from the surface of the skin through one or more layers, or extending from beneath the surface of the skin through one or more layers, or within a single layer. If the beams are not convergent, such beams will define volumes of substantially constant cross-sectional areas in the plane orthogonal to the beam axis (e.g., cylinders, rectanguloids). Alternatively, the beams can be convergent, defining volumes of decreasing cross-sectional area in the plane orthogonal to the central axis of the beams (e.g., cones, pyramids). The cross-sectional areas can be regular in shape (e.g., ellipses, polygons) or can be arbitrary in shape.”) (emphases added); [0154] (“Islets in the same or varying depths can be created …”).
Altshuler does not teach generating an EMR beam having a transverse ring-shaped energy profile.  
Liu teaches a two-axicon design that allows for depth-adjustable cone-shaped illumination.  See, e.g., [0087] (“In various embodiments, at least one of the two axicon lenses may be movable relative to the other of the two axicon lenses. In other words, one of the axicon lenses may be movable or both axicon lenses may be movable relative to each other. In this way, the separation distance between the two axicon lenses may be adjustable or variable. By adjusting the separation distance between the two axicon lenses, the depth of the sample into which the annular illumination pattern 112 illuminates may be adjustable.”) (emphasis added); [0088] (“In various embodiments, the optical detection device 100 may further include an additional axicon lens for focusing the annular illumination pattern 112 onto the sample 108 to illuminate the portion 110 of the sample 108. By doing so, a cone shell illumination configuration may be provided. The additional axicon lens may also receive the return light 106.”)(emphasis added).  See also [0083] (“In various embodiments, the shaping optics may include two axicon lenses to generate the annular illumination pattern 112. The two axicon lenses may further be configured to collimate the annular illumination pattern 112.”).  See also Fig. 17B and [0230] (“… axicon 1 1724a and axicon 2, 1724b, with an identical apex angle of about 140.degree. to create a donut-shape laser ring (annular illumination pattern).”).
Altshuler does not teach a first and second window and a coolant chamber.  Schomacker teaches a window assembly comprising a first window; a second window separated from the first window; and a coolant chamber located between the first window and the second window (e.g., 348, 352, Fig. 9), wherein the coolant chamber (344, Fig. 9) is configured to contain a coolant comprising a fluorocarbon-based fluid that is substantially non-absorbent of the EMR beam (e.g., [0085]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schomacker, and Liu with the teachings of Altshuler such that the EMR beam have a transverse ring-shaped energy profile and the window assembly comprises: a first window; a second window separated from the first window; and a coolant chamber located between the first window and the second window, wherein the coolant chamber is configured to contain a coolant comprising a fluorocarbon-based fluid that is substantially non-absorbent of the EMR beam, and a beam shaper comprising a first and a second axicon configured to shape the EMR beam to produce a transverse ring energy profile (as recited by claim 1); wherein the optic is further configured to converge the EMR beam at a numerical aperture (NA) of at least about 0.2 (as recited by claims 4 and 14); wherein the controller is configured to control the EMR source to ensure that the window assembly cools the tissue to a predetermined temperature prior to generating the EMR beam (as recited by claims 8, 18, and 19); wherein the controller is configured to control the EMR source toensure that the window assembly cools the tissue for a predetermined period prior to generating the EMR beam (as recited by claim 9); wherein at least one of the EMR source, the optic, and the beam scanning system is configured to control one or more parameters of the EMR beam, comprising one or more of an inner diameter of the ring-shaped energy profile, an outer diameter of the ring-shaped energy profile, a thickness of the ring-shaped energy profile, and depth of the focal point within the tissue (as recited by claim 10); further comprising controlling at least one parameter of the EMR beam, comprising one or more of an inner diameter of the ring-shaped energy profile, an outer diameter of the ring-shaped energy profile, a thickness of the ring-shaped energy profile, and depth of the focal point within the tissue (as recited by claim 20); a beam shaper comprising a first axicon and a second axicon configured to shape the EMR beam into a transverse ring-shaped energy profile, wherein the first axicon and the second axicon are separated by a separation distance along an optical axis, wherein an inner diameter of the ring-shaped energy profile is related to the separation distance and a thickness of the ring-shaped energy profile is related to the collimated beam width (as recited by claim 21) in order to achieve a more efficacious treatment with a depth-adjustable cone-shaped illumination.  
Regarding claims 2 and 12, Altshuler teaches a system (and a method of use), wherein the at least one pulse of the plurality of pulses has a pulse energy that is no greater than about 100 mJ (e.g., [0242]).
Regarding claims 3 and 13, Altshuler teaches a system (and a method of use), further comprising cooling, using a chiller, the coolant to a temperature within a range of about -20°C to about 20°C (e.g., [0261]-[0262]).
Regarding claims 5 and 15, Altshuler teaches a system (and a method of use), further comprising an optical tissue clearing medium located between the window assembly and the tissue, wherein the optical tissue clearing medium comprises at least one of glycerin, polyethylene glycol, and phosphate-buffered saline.  See, e.g., [0396], [0409].
Regarding claims 11 and 21, as discussed above, Altshuler (in view of Schomacker and Liu) teaches a method comprising cooling, using a window assembly contacting an outer surface of the tissue, the tissue, wherein the window assembly comprises: a first window; a second window separated from the first window; and a coolant chamber located between the first window and the second window wherein the coolant chamber is configured to contain coolant comprising a fluorocarbon-based fluid that is substantially non-absorbent of the EMR beam; generating, using an electromagnetic radiation (EMR) source, an EMR beam having a transverse ring-shaped energy profile and a wavelength in a range of about 1200nm to about 12000nm; shaping, using beam shaper comprising a first and a second axicon, the EMR beam to produce a transverse ring energy profile; converging, using an optic, the shaped EMR beam to a focal point located within a tissue; scanning, using a beam scanning system, the focal point within the tissue; and controlling, using a controller, the EMR source to generate the EMR beam with a plurality of pulses, wherein at least one pulse of the plurality of pulses has a pulse duration that is no less than about 100 microseconds (as recited by claim 11); a system comprising an electromagnetic radiation (EMR) source configured to generate an EMR beam having a wavelength in a range between about 1400nm and 3500nm; a collimator configured to collimate the EMR beam to a collimated beam width; a beam shaper comprising a first axicon and a second axicon configured to shape the EMR beam into a transverse ring-shaped energy profile, wherein the first axicon and the second axicon are separated by a separation distance along an optical axis, wherein an inner diameter of the ring-shaped energy profile is related to the separation distance and a thickness of the ring-shaped energy profile is related to the collimated beam width; an optic configured to converge the EMR beam at a numerical aperture of at least about 0.2 to a focal point located within a tissue; a beam scanning system configured to scan the focal point within the tissue; a window assembly located down-beam from the optic configured to transmit the EMR beam and cool the tissue when placed in contact with an outer surface of the tissue, wherein the window assembly comprises: a first window; a second window separated from the first window; and a coolant chamber located between the first window and the second window, wherein the coolant chamber is configured to contain a coolant comprising a fluorocarbon-based fluid that is substantially non-absorbent of the EMR beam; a chiller configured to cool the coolant to a temperature within a range of about -20°C to about 20°C; a controller configured to: control the EMR source in order to ensure that the window assembly cools the tissue to a predetermined temperature or for a predetermined time prior to generating the EMR beam; and, control the EMR source to generate the EMR beam with a plurality of pulses, wherein at least one pulse of the plurality of pulses has a pulse duration that is no less than 100 microseconds; and, wherein at least one of the EMR source, the optic, and the beam scanning system is configured to control one or more parameters of the EMR beam, comprising one or more of the inner diameter of the ring-shaped energy profile, an outer diameter of the ring-shaped energy profile, the thickness of the ring-shaped energy profile, and depth of the focal point within the tissue (as recited by claim 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT LUAN/Primary Examiner, Art Unit 3792